PER CURIAM.
Appellant brings this appeal from his conviction for purchase of cocaine within 1,000 feet of a school. The record demonstrates that the crack cocaine purchased by appellant from an undercover Broward County Sheriffs officer during a reverse sting was manufactured by the Broward County Sheriffs Office. Therefore, we reverse appellant’s conviction and sentence on the authority of Kelly v. State, 593 So.2d 1060 (Fla. 4th DCA 1992), and Grissett v. State, 594 So.2d 321 (Fla. 4th DCA 1992). This case is remanded to the trial court with directions to discharge appellant.
REVERSED and REMANDED.
GLICKSTEIN, C.J., and ANSTEAD and GUNTHER, JJ., concur.